Exhibit 10.15

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:

  

FLIR Systems, Inc.

  

(“Company”)

  

27700A SW Parkway Avenue

     

Wilsonville, Oregon 97070

     

Stephen M. Bailey

  

(“Executive”)

  

16740 SW Pinot Place

     

Hillsboro, Oregon 97123

  

EFFECTIVE DATE: January 1, 2007

RECITALS:

Company wishes to obtain the services of Executive for the duration of this
Agreement, and the Executive wishes to provide his services for such period, all
upon the terms and conditions set forth in this Agreement.

Therefore, in consideration of the mutual promises contained herein, the parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Base Salary” means regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

1.2 “Board” means the Board of Directors of Company.

1.3 “Cause” means Executive committed any one or more of the following:
(i) willful gross misconduct in the performance of any material duties under
this Agreement that results in material damage to the Company, and if such
misconduct is susceptible of cure, the failure to effect such cure within 30
days after written notice from the Board and/or Company’s Chief Executive
Officer of such misconduct is given to Executive; (ii) material use of alcohol
or illegal drugs which materially interferes with the performance of Executive’s
duties hereunder and materially damages the Company; (iii) theft, embezzlement,
fraud, misappropriation of funds, other willful acts of dishonesty or the
willful and material violation of any material law, ethical rule or fiduciary
duty relating to Executive’s employment by Company that materially damages the
Company; (iv) a felony or any act involving moral turpitude; (v) the willful and
material violation of any confidentiality or proprietary rights agreement
between Executive and Company that materially damages the Company, or (vi) the
willful and material violation of Company policy or procedure, or breach of any
material provision of this Agreement, that materially damages the Company, and
if such violation or breach is susceptible of cure, the failure to effect such
cure within 30 days after written notice from the Board and/or Chief Executive
Officer of such violation or breach is given to Executive.



--------------------------------------------------------------------------------

1.4 “Change of Control” means a merger or consolidation to which Company is a
party if the individuals and entities who were stockholders of Company
immediately prior to the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of less than fifty percent (50%) of the total combined voting power for
election of directors of the surviving corporation immediately following the
effective date of such merger or consolidation.

1.5 “Disability” means the inability of Executive to perform his duties under
this Agreement, with or without reasonable accommodation, because of physical or
mental incapacity for a continuous period of five (5) months, as determined by
the Board.

1.6 “FLIR” shall mean FLIR Systems, Inc., and its wholly owned subsidiaries.

1.7 “Qualified Retirement” means a voluntary termination of employment with the
Company or one of its Subsidiaries by the Executive who, on the effective date
of the termination, is at least 60 years of age and has worked for the Company
or one of its Subsidiaries for the preceding five (5) years.

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.1 Employment. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as Senior Vice President, Finance and Chief
Financial Officer, and Executive accepts such employment, except as expressly
provided herein, termination of this Agreement by either party shall also
terminate Executive’s employment by Company.

2.2 Duties. Executive shall devote his full-time and best efforts to Company and
to fulfilling the duties of Chief Financial Officer, which shall include such
duties as may from time to time be assigned him by the Board and Chief Executive
Officer, provided that such duties are reasonably consistent with Executive’s
education, experience and background. Executive shall comply with Company’s
policies and procedures to the extent they are not inconsistent with this
Agreement in which case the provisions of this Agreement prevail. Executive
shall also be permitted to serve on outside boards, commissions and partnerships
to the extent such service does not conflict with the provisions of this
Agreement.

2.3 Term. The term of this Agreement shall be until January 1, 2009, unless
earlier terminated in accordance with Article IV. This Agreement may be extended
by mutual agreement of the parties.

 

2



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION AND EXPENSES

3.1 Base Salary. For all services rendered under this Agreement during the term
of Executive’s employment, Company shall pay Executive a minimum annual Base
Salary of $340,000 for 2007 and $370,000 for 2008.

3.2 Bonus. Executive shall be eligible for bonuses, incentive payments and other
awards as determined by the Board or the Compensation Committee of the Board.

3.3 Stock Options. Executive shall annually be eligible for grants of options to
purchase shares of FLIR stock, based upon achievement of objectives and for such
quantity of options as determined by the Board. Notwithstanding any other
provision of this Agreement and without regard to any language that may be
inconsistent in any option agreement, unless Company terminates this Agreement
for Cause under Section 4.2, Executive shall be permitted to exercise any vested
nonqualified options granted on or after the date of this Agreement until
(i) the earlier of the expiration of the option or a period of thirty-six
(36) months from the later of the date his employment terminates or the date on
which his service as a consultant to the Company terminates when termination is
for a Qualified Retirement or (ii) the earlier of the expiration of the option
or twelve (12) months from the later of the date his employment or service as a
consultant to the Company terminates for any other reason.

3.4 Vacation. Executive shall earn twenty seven (27) days of personal time off
in 2007 and thirty (30) days of personal time off in 2008. Except as modified in
this Agreement, Executive’s accrual, use of, and compensation for PTO shall be
governed by the terms of FLIR’s employee handbook for Oregon.

3.5 Benefits. Executive shall be eligible to participate in all
Company-sponsored health and welfare benefit plans as made available to other
executives of the Company. Notwithstanding any provision herein to the contrary,
in the event the Executive’s employment terminates for any reason, the Company
will pay the Executive’s COBRA premiums for continuation of group health
insurance coverage for the Executive (and anyone entitled to claim under or
through the Executive) until the earlier of (a) 18 months, (b) such time as the
Executive obtains comparable benefits through employment or otherwise and
(c) age 65.

3.6 Supplemental Employee Retirement Plan. Company shall make all contributions
to its Supplemental Employee Retirement Plan on behalf of Executive for each
Plan year based on Executive’s total compensation for that year. For purposes of
calculating the amount of such annual contribution, Executive’s annual
compensation shall include all bonuses earned for that year.

3.7 Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of Company, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed from time to time by Company.

 

3



--------------------------------------------------------------------------------

3.8 Taxes and Withholding. All amounts payable to Executive under this Agreement
shall be net of amounts required to be withheld by law. To the extent there is
any tax consequence to Executive in connection with payment for work between two
states, Executive’s Base Salary shall be grossed up to cover the tax consequence
to Executive.

ARTICLE IV

EARLY TERMINATION

4.1 Early Termination. This Article sets forth the terms for early termination
of this Agreement.

4.2 Termination for Cause. Company may terminate this Agreement and Executive’s
employment for Cause immediately upon written notice from the Board and/or the
Company’s Chief Executive Officer to Executive. In the event of termination for
Cause pursuant to this Section 4.2, Executive shall be paid Executive’s Base
Salary through the date of termination at the rate then in effect, and Executive
shall have the lesser of three months or ninety (90) days from such termination
or the remaining option term if less in which to exercise his vested stock
options.

4.3 Termination Without Cause. Either Executive or Company may terminate this
Agreement and Executive’s employment without Cause on no less than thirty
(30) days written notice to Board and/or Chief Executive Officer. In the event
Executive terminates this Agreement without Cause pursuant to this Section 4.3,
Executive shall be paid his base salary through the date of termination. In the
event Company terminates Executive without Cause pursuant to this Section 4.3,
except in the case of a Change of Control, Company shall pay to Executive:
(i) continuation of Executive’s Base Salary in effect at the time of termination
for a period of eighteen (18) months or for the duration of the remaining term
of the Agreement, whichever is greater, in accordance with the Company’s regular
payroll practices; (ii) all equity awards granted to Executive shall immediately
vest; and (iii) Executive shall be entitled to an annual Bonus (in lieu of any
Bonus for the year of termination otherwise set forth in Section 3.2) in an
amount not less than sixty percent (60%) of one (1) year’s Base Salary, which
amount shall be paid promptly at termination.

4.4 Termination Following Change of Control. If a Change of Control occurs
during the term of this Agreement and your employment is terminated by the
Company within sixty (60) days before or one hundred eighty (180) days after the
Change of Control, you will be entitled to the benefits provided in this
Section 4.3 unless such termination is (a) due to your death, (b) due to
Disability as defined in Section 1.5, or (c) for Cause as defined in
Section 1.3. In the event you become eligible for benefits under this
Section 4.4, (i) all of your unvested equity awards will immediately vest and
become exercisable and (ii) you will fully vest in the Company’s Supplemental
Retirement Plan or any similar pension plan then in existence. In addition, you
will receive the following benefits, conditioned upon your signing a release of
claims in a form satisfactory to Company: a lump sum payment in an amount equal
to two (2) times your average annualized compensation received by you from the
Company and includible in your gross income for federal income tax purposes for
the two (2) most recent taxable years

 

4



--------------------------------------------------------------------------------

ending before the date upon which the Change of Control occurred, payable upon
the later of 30 days from the date your employment terminates or the expiration
of any applicable revocation period under the release, but in no event later
than March 15 of the year following the year in which the termination occurs.

4.5 Termination in the Event of Death or Disability. This Agreement shall
terminate in the event of death or disability of Executive.

(a) In the event of Executive’s death, Company shall pay all accrued wages owing
through the date of termination, plus an amount equal to one years’ Base Salary.
Such amount shall be paid (1) to the beneficiary or beneficiaries designated in
writing to Company by Executive, (2) in the absence of such designation, to the
surviving spouse, or (3) if there is no surviving spouse, or such surviving
spouse disclaims all or any part, then the full amount, or such disclaimed
portion, shall be paid to the executor, administrator or other personal
representative of Executive’s estate. The amount shall be paid as a lump sum as
soon as practicable following Company’s receipt of notice of Executive’s death
but in no event later than December 31 of the year of death if Executive dies
between January 1 and October 31. If Executive dies in November or December,
such payment shall be made in January of the year following the year of death.

(b) In the event of Disability, Base Salary shall be paid through the final day
of the fifth month referenced in the definition of “Disability.”

4.6 Entire Termination Payment. The compensation provided for in this Article IV
shall constitute Executive’s sole remedy for early termination of this
Agreement. Executive shall not be entitled to any other termination or severance
payment which may be payable to Executive under any other agreement between
Executive and Company or under any policy in effect at, preceding or following
the date of termination except that, in the event that Executive’s employment
terminates for any reason, the vested benefits accrued under tax-qualified
retirement plans, if any, and the Supplemental Executive Retirement Plan (SERP)
will be paid as such plans are ordinarily payable upon termination.

ARTICLE V

CONFLICT OF INTEREST

5.1 During the term of employment with Company, Executive will engage in no
activity or employment which may conflict with the interest of Company, and will
comply with Company’s policies and guidelines pertaining to business conduct and
ethics.

ARTICLE VI

GENERAL PROVISIONS

6.1 Successors and Assigns. Except as otherwise provided in Article VI, This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, administrators, executors, legatees,
and heirs. In that this Agreement is a personal services contract, it shall not
be assigned by Executive.

 

5



--------------------------------------------------------------------------------

6.2 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement. Either party may change its address, by notice to the other party
given in the manner set forth in this Section. Any notice, if mailed properly
addressed, postage prepaid, registered or certified mail, shall be deemed
dispatched on the registered date or that stamped on the certified mail receipt,
and shall be deemed received within the third business day thereafter or when it
is actually received, whichever is sooner.

6.3 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

6.4 Governing Law and Jurisdiction. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Oregon, without
regard to conflict of laws principles, and the State of Oregon shall be the
exclusive jurisdiction for any action to interpret or enforce this Agreement.

6.5 Mediation. In the case of any dispute arising under this Agreement which
cannot be settled by reasonable discussion, the parties agree that, prior to
commencing any proceeding, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half ( 1/2) of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation. This Section 6.5 shall
not apply to any action to enforce Executive’s obligations under a
confidentiality or proprietary rights agreement.

6.6 Indemnification. If Executive is made a party or identified as a witness to
any threatened or pending action, suit, or proceeding (whether civil, criminal,
administrative or investigative) in any matter concerning or relating to
Executive’s service to or actions or omissions on behalf of the Company as an
employee or agent thereof, then the Company shall, to the maximum extent
permitted by law, and in addition to any such right granted to or available to
Executive under the Company’s Charter, By-Laws or standing or other resolutions
or agreements, defend, indemnify and hold Executive harmless against all
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement. The Company shall, upon Executive’s request, promptly advance or pay
any amounts for reasonable costs, charges, or expenses (including any legal fees
and expenses incurred by Executive) subject to indemnification hereunder or in
furtherance of such right, subject to a later determination as to Executive’s
ultimate right to receive indemnification. Executive’s right to indemnification
will survive until the expiration of all applicable statutes of limitations,
without regard to the earlier cessation of Executive’s employment or any
termination or expiration of this Agreement.

6.7 Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to recover its
attorney fees, costs and out-of-pocket expenses at trial and on appeal.

6.8 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of

 

6



--------------------------------------------------------------------------------

Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

6.9 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

6.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

6.11 Section 409A. Any reimbursement of expenses under this Agreement
(including, for example, under Section 3.7) shall occur not later than March 15
of the year following the year in which the expense was incurred. In the event
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code at the time of his termination, any payments on
termination due hereunder (other than accrued salary and vacation pay) will be
deferred and paid, together with interest at eight percent (8%), in a lump sum
six (6) months and one (1) day after the date of termination.

It is the intention of the parties that no payment or entitlement pursuant to
this Agreement will give rise to any adverse tax consequences to Executive under
Section 409A of the Internal Revenue Code and any guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall be interpreted, applied and (to the minimum extent necessary) amended so
that it does not fail to meet, and is operated in accordance with, the
requirements of that Section. Any reference in this Agreement to Section 409A of
the Internal Revenue Code shall also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to that Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

6.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior or contemporaneous oral or written
understandings, statements, representations or promises with respect to its
subject matter, including the Change of Control agreement dated May 8, 2006.
This Agreement was the subject of negotiation between the parties and,
therefore, the parties agree that the rule of construction requiring that the
agreement be construed against the drafter shall not apply to the interpretation
of this Agreement.

Signed this 14th day of March, 2007.

 

STEPHEN M. BAILEY     FLIR SYSTEMS, INC. /s/ Stephen M. Bailey     By:   /s/
Angus Macdonald       Title:   Chairman of the Compensation Committee

 

7